Case: 4:18-cv-01294-RLW Doc. #: 83-1 Filed: 10/20/20 Page: 1 of 5 PageID #: 439




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 DAVID WHITT,                                  )
                                               )
          Plaintiff,                           )
                                               )
 v.                                            )    Case No. 4:18-cv-1294
                                               )
 CITY OF ST. LOUIS, et al.,                    )
                                               )
          Defendants.                          )

                PLAINTIFF’S AMENDED NOTICE OF VIDEO DEPOSITION
                        PURSUANT TO FED. R. CIV. P. 30(B)(6)

         PLEASE TAKE NOTICE that Plaintiff will take oral depositions in the above-captioned

matter pursuant to FED. R. CIV. P. 30(b)(6), to be recorded by stenographic and videographic

means, at the office of counsel for Plaintiff, located at 3115 South Grand Blvd., Suite 300, St.

Louis, Missouri. Defendants have been requested to designate the person or persons most

knowledgeable and prepared to testify on behalf of the City of St. Louis concerning the subject

matter described in Exhibit A hereto. The depositions will be held on the following dates and

times, or on another date as mutually agreed upon by the parties, and will continue from day to

day, excluding Sundays and court-recognized holidays, until the examination is completed:

      1. William Brown, September 8, 2020, commencing at 1:00 pm;

      2. Erica Preiss, September 9, 2020, commencing at 1:00 pm;

      3. Rich Sykora, September 9, 2020, commencing at 3:00 pm; and

      4. Jerome Baumgartner, September 10, 2020, commencing at 10:00 am.
Case: 4:18-cv-01294-RLW Doc. #: 83-1 Filed: 10/20/20 Page: 2 of 5 PageID #: 440




Respectfully Submitted,
RODERICK AND SOLANGE MACARTHUR JUSTICE CENTER

By: /s/ W. Patrick Mobley
Amy E. Breihan, #65499MO
W. Patrick Mobley, #63636
3115 South Grand Blvd., Suite 300
St. Louis, MO 63118
Phone: (314) 254-8540
Fax: (314) 254-8547
amy.breihan@macarthurjustice.org
pat.mobley@macarthurjustice.org

Dated: September 8, 2020


                                CERTIFICATE OF SERVICE

       I hereby certify that on the 16th day of June 2020, a true and correct copy of the foregoing

was emailed to the following counsel of record:

       JULIAN BUSH, CITY COUNSELOR
       Abby Duncan
       Erin McGowan
       City Hall, Room 314
       St. Louis, MO 63103
       duncana@stlouis-mo.gov
       mcgowane@stlouis-mo.gov

                                             By: /s/ W. Patrick Mobley
                                             One of Plaintiff’s Attorneys
Case: 4:18-cv-01294-RLW Doc. #: 83-1 Filed: 10/20/20 Page: 3 of 5 PageID #: 441




                                            EXHIBIT A

       The person or persons designated by Defendant City of St. Louis, pursuant to Fed. R.

Civ. P. 30(b)(6), must have the knowledge, experience, and authorization required to testify

regarding the below topics. Capitalized terms not defined herein shall have the meaning assigned

to them in Plaintiff’s First Set of Interrogatories and First Set of Requests for Production to

Defendant City of St. Louis, served on October 11, 2019.

           1. The names, job titles, and responsibilities of all persons involved in any way in

preparing or filing the Information attached as Exhibit B to the Complaint, including anyone

involved in determining what to charge against Plaintiff.

           2. The names, job titles, and responsibilities of all persons involved in any way in

handling, examining, storing, operating, or retrieving data or files from Plaintiff’s camcorder,

which was seized by SLMPD when Plaintiff was arrested.

           3. City and SLMPD policies and procedures regarding the maintenance of IAD files,

including, but not limited to, policies and procedures regarding storage, digitization, and

maintenance of the contents of the files.

           4. The contents of IAD files produced in response to Plaintiff’s First Request for

Production.

           5. The names, job titles, and responsibilities of the person(s) responsible, in whole or

in part, for maintaining the IAD files described in paragraphs 4 and 5.

           6. City and SLMPD policies, procedures, special orders, customs and directives

regarding the arrest of persons engaged in First Amendment activity.

           7. Policies and procedures relating to the enforcement of the City’s interfering with a

police officer ordinance (§ 15.10.010 of the St. Louis City Municipal Ordinance Code).
Case: 4:18-cv-01294-RLW Doc. #: 83-1 Filed: 10/20/20 Page: 4 of 5 PageID #: 442




           8. Any training or educational materials provided to or generated by SLMPD since

January 1, 2016 relating to First Amendment Rights, civil unrest, or civil disobedience.

           9. Any training or educational materials provided to or generated by SLMPD since

January 1, 2016 relating to the City’s interfering with a police officer ordinance (§ 15.10.010 of

the St. Louis City Municipal Ordinance Code).

           10. City and SLMPD policies and procedures relating to the filming of officers by

citizens, including but not limited to Special Order 1-06.

           11. Any training or educational materials provided to or generated by SLMPD since

January 1, 2016 relating to the filming of police by citizens, as well as the names and job titles of

any persons who lead or conducted said training.

           12. Any efforts undertaken by the City to ensure its employees and agents do not

infringe upon the rights of citizens to safely film police officers performing their duties.

           13. Any efforts undertaken by SLMPD to ensure its officers and agents do not

infringe upon the rights of citizens to safely film police officers performing their duties.

           14. Any and all policies and procedures produced in response to Plaintiff’s First

Request for Production, served on October 11, 2019.

           15. SLMPD’s organizational structure and operational relationship with the City,

between January 1, 2016 to present.

           16. Any training or educational materials provided to or generated by SLMPD since

January 1, 2016 relating to Special Order No. SO 1-06.

           17. Any efforts undertaken by the City to ensure its employees and agents comply with

Special Order No. SO 1-06.
Case: 4:18-cv-01294-RLW Doc. #: 83-1 Filed: 10/20/20 Page: 5 of 5 PageID #: 443




           18. Any efforts undertaken by SLMPD to ensure its officers and agents comply with

Special Order No. SO 1-06.

           19. Data or statistics maintained by SLMPD or the City relating to or reflecting, over

the last six years: (a) the number of individuals arrested for taking video of police officers and

charged with violation of § 15.10.010 of the St. Louis City Municipal Ordinance Code and b) the

outcome of those charges.

           20. The factual basis for the City’s denial of allegations contained in Plaintiff’s First

Amended Complaint, specifically Paragraphs Nos. 19, 21, 24, 25, 26, 27, 28, 29, 30, 31, 33, 34,

35, 36, 37, 38, 40, and 42
